Exhibit 10.1

[            ]

[            ]

 

To: Yahoo! Inc.

     701 First Avenue Sunnyvale, California 94089

     Attention: Ken Goldman, Chief Financial Officer

     Telephone No.: [            ]

 

Re: [Base] Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[            ] (“Dealer”) and Yahoo! Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
November 20, 2013 (the “Offering Memorandum”) relating to the Zero Coupon
Convertible Senior Notes due 2018 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 1,250,000,000 (as increased by up to an aggregate principal amount
of USD 187,500,000 if and to the extent that the Initial Purchasers (as defined
herein) exercise their over-allotment option pursuant to the Purchase Agreement
(as defined herein)) pursuant to an Indenture to be dated November 26, 2013
between Counterparty and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Indenture”). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties. Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended following such date, any such
amendment (other than any amendment pursuant to Section 10.01(j) of the
Indenture, as determined by the Calculation Agent, which conforms the Indenture
to the description of the Convertible Notes in the Offering Memorandum) will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form on the Trade
Date (but without any Schedule except for (i) the election of the laws of the
State of New York as the governing law (without reference to choice of law
doctrine) and (ii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement will apply to Dealer as if (w) the phrase “,
or becoming capable at such time of being declared,” were deleted from
Section 5(a)(vi)(1) of the Agreement, (x) the “Threshold

 

[    ]



--------------------------------------------------------------------------------

Amount” with respect to Dealer were three percent (3%) of shareholders’ equity
of Dealer on the date of determination, (y) the term “Specified Indebtedness”
had the meaning specified in Section 14 of the Agreement, except that such term
did not include obligations in respect of deposits received in the ordinary
course of a party’s banking business and (z) the following language were added
to the end of such Section 5(a)(vi) of the Agreement: “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (1) the default was caused solely by error or omission of an
administrative or operational nature; (2) funds were available to enable the
party to make the payment when due; and (3) the payment is made within two
Exchange Business Days of such party’s receipt of written notice of its failure
to pay.”). In the event of any inconsistency between provisions of the Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The transaction constitutes a Share Option transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms.

 

Trade Date:

[            ]

 

Effective Date:

[            ]

 

Option Style:

“Modified American”, as described under “Procedures for Exercise” below

 

Option Type:

Call

 

Buyer:

Counterparty

 

Seller:

Dealer

 

Shares:

The common stock of Counterparty, par value USD 0.001 per share (Exchange symbol
“YHOO”).

 

Number of Options:

1,250,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

Applicable Percentage:

[            ]%

 

Option Entitlement:

A number equal to the product of the Applicable Percentage and 18.7161.

 

Strike Price:

USD 53.4299

 

Premium:

USD [            ]

 

Premium Payment Date:

[            ]

 

Exchange:

The NASDAQ Global Select Market

 

Related Exchange(s):

All Exchanges

 

Excluded Provisions:

Section 14.04(h) and Section 14.03 of the Indenture.

Procedures for Exercise.

 

2



--------------------------------------------------------------------------------

Conversion Date:

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture.

 

Free Convertibility Date:

September 1, 2018

 

Expiration Time:

The Valuation Time

 

Expiration Date:

December 1, 2018, subject to earlier exercise.

 

Multiple Exercise:

Applicable, as described under “Automatic Exercise” below.

 

Automatic Exercise:

Notwithstanding Section 3.4 of the Equity Definitions, and subject to
Section 9(h)(ii), on each Conversion Date in respect of which a Notice of
Conversion that is effective as to Counterparty has been delivered by the
relevant converting Holder, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred shall be deemed to be automatically exercised; provided that such
Options shall be exercised or deemed exercised only if Counterparty has provided
a Notice of Exercise to Dealer in accordance with “Notice of Exercise” below.

 

  Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised (the “Exercise Notice
Deadline”) of (i) the number of such Options, (ii) the scheduled first day of
the Settlement Averaging Period and the scheduled Settlement Date, (iii) the
Relevant Settlement Method for such Options, and (iv) if the settlement method
for the related Convertible Notes is not Settlement in Shares or Settlement in
Cash (each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to Holders (as such term is defined in the
Indenture) of the related Convertible Notes (the “Specified Cash Amount”);
provided that in respect of any Options relating to Convertible Notes with a
Conversion Date occurring on or after the Free Convertibility Date, (A) such
notice may be given on or prior to the second Scheduled Valid Day immediately
preceding the Expiration Date and need only specify the information required in
clause (i) above, and (B) if the Relevant Settlement Method for such Options is
(x) Net Share Settlement and the Specified Cash Amount

 

3



--------------------------------------------------------------------------------

 

is not USD 1,000, (y) Cash Settlement or (z) Combination Settlement, Dealer
shall have received a separate notice (the “Notice of Final Settlement Method”)
in respect of all such Convertible Notes before 5:00 p.m. (New York City time)
on the Scheduled Trading Day immediately following the Free Convertibility Date
specifying the information required in clauses (iii) and (iv) above; provided
further that notwithstanding the foregoing, such notice (and the related
exercise of Options) shall be effective if given after 5:00 p.m. (New York City
time) on the Exercise Notice Deadline, but prior to 5:00 PM, New York City time,
on the fifth Scheduled Valid Day following the Exercise Notice Deadline, in
which event the Calculation Agent shall have the right to adjust the number of
Shares and/or cash deliverable by Dealer with respect to such Options in a
commercially reasonable manner as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the Exercise Notice Deadline and, if appropriate, to
delay the Settlement Date. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method that is not Net Share Settlement
with respect to the Convertible Notes.

 

Valuation Time:

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

  “‘Market Disruption Event’ means (i) a failure by the primary United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m. (New York City
time) on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant securities exchange or otherwise) in the Shares or in
any options contracts or futures contracts relating to the Shares.”

Settlement Terms.

 

Settlement Method:

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such

 

4



--------------------------------------------------------------------------------

 

Option is not Net Share Settlement, then the Settlement Method for such Option
shall be such Relevant Settlement Method, but only if Counterparty shall have
notified Dealer of the Relevant Settlement Method in the Notice of Exercise or
Notice of Final Settlement Method, as applicable, for such Option.

 

Relevant Settlement Method:

In respect of any Option:

 

  (i) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02 of the Indenture (together with cash in lieu of fractional Shares)
(such settlement method, “Settlement in Shares”), (B) in a combination of cash
and Shares pursuant to Section 14.02 of the Indenture with a Specified Cash
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”) or (C) in a combination of cash and Shares pursuant to
Section 14.02 of the Indenture with a Specified Cash Amount equal to USD 1,000,
then, in each case, the Relevant Settlement Method for such Option shall be Net
Share Settlement;

 

  (ii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02 of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and

 

  (iii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to
Section 14.02 of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.

 

Net Share Settlement:

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
for any Option exercised or deemed exercised hereunder on a Conversion Date
occurring on or after the Free Convertibility Date, in no event shall the Net
Share Settlement Amount for any Option exceed a number of Shares equal to the
Applicable Limit for such Option divided by the Applicable Limit Price on the
Settlement Date for such Option.

 

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share

 

5



--------------------------------------------------------------------------------

 

Settlement Share Amount valued at the Relevant Price for the last Valid Day of
the applicable Settlement Averaging Period.

 

Combination Settlement:

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:

 

  (i)   an amount of cash (the “Combination Settlement Cash Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of (A) an amount (the “Daily Combination Settlement Cash Amount”) equal
to the lesser of (1) the product of (x) the Applicable Percentage and (y) the
Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value for such
Valid Day, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation in clause (A) above results in zero or
a negative number for any Valid Day, the Daily Combination Settlement Cash
Amount for such Valid Day shall be deemed to be zero; and

 

  (ii)   a number of Shares (the “Combination Settlement Share Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) (1) the Daily Option Value on such Valid
Day minus the Daily Combination Settlement Cash Amount for such Valid Day,
divided by (2) the Relevant Price on such Valid Day, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in sub-clause (A)(1) above results in zero or a negative number for
any Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero;

 

  provided for any Option exercised or deemed exercised hereunder on a
Conversion Date occurring on or after the Free Convertibility Date, that in no
event shall the sum of (x) the Combination Settlement Cash Amount for any Option
and (y) the Combination Settlement Share Amount for such Option multiplied by
the Applicable Limit Price on the Settlement Date for such Option, exceed the
Applicable Limit for such Option.

 

  Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Combination Settlement Share Amount valued at the
Relevant Price for the last Valid Day of the applicable Settlement Averaging
Period.

 

6



--------------------------------------------------------------------------------

Cash Settlement:

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

 

Daily Option Value:

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

 

Applicable Limit:

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

 

Applicable Limit Price:

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page YHOO <equity> (or any successor thereto).

 

Valid Day:

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

 

Scheduled Valid Day:

A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

 

Business Day:

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

Relevant Price:

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg

 

7



--------------------------------------------------------------------------------

 

VWAP” on Bloomberg page YHOO <equity> AQR (or any successor thereto) in respect
of the period from the scheduled opening time of the Exchange to the Scheduled
Closing Time of the Exchange on such Valid Day (or if such volume-weighted
average price is unavailable or is manifestly incorrect, the market value of one
Share on such Valid Day, as determined by the Calculation Agent using, if
practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after hours trading or any other trading outside of
the regular trading session trading hours.

 

Settlement Averaging Period:

For any Option and regardless of the Settlement Method applicable to such
Option:

 

  (i)   if the related Conversion Date occurs prior to the Free Convertibility
Date, the 30 consecutive Valid Days commencing on, and including, the second
Valid Day following such Conversion Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Day period commencing on, and
including, the second Valid Day immediately following such Conversion Date; or

 

  (ii)   if the related Conversion Date occurs on or following the Free
Convertibility Date, the 30 consecutive Valid Days commencing on, and including,
the 32nd Scheduled Valid Day immediately prior to the Expiration Date; provided
that if the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Days commencing on, and
including, the 62nd Scheduled Valid Day immediately prior to the Expiration
Date.

 

Settlement Date:

For any Option, the third Business Day immediately following the final Valid Day
of the Settlement Averaging Period for such Option.

 

Settlement Currency:

USD

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 

8



--------------------------------------------------------------------------------

Representation and Agreement:

Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of Section 14.04(c) of the Indenture
or the fourth sentence of Section 14.04(d) of the Indenture).

 

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided that,
notwithstanding the foregoing, if the Calculation Agent determines that any
adjustment to the Convertible Notes that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Indenture or in connection with any proportional
adjustment or the determination of the fair value of any securities, property,
rights or other assets) is materially incorrect, then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option

 

9



--------------------------------------------------------------------------------

 

Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction in a commercially reasonable manner; provided,
further, that, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, consistent with the methodology set forth in the Indenture, to the
terms hereof in order to account for such Potential Adjustment Event.

 

Dilution Adjustment Provisions:

Section 14.04(a), (b), (c), (d), (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

 

Merger Events:

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

 

Tender Offers:

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

Consequence of Merger Events / Tender Offers:

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, to the
extent an analogous adjustment would be made pursuant to the Indenture;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer, will not be a corporation or will not be the Issuer
following such Merger Event or Tender Offer, then

 

10



--------------------------------------------------------------------------------

 

Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole election.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

 

Failure to Deliver:

Applicable

 

Hedging Disruption:

Applicable; provided that:

 

  (i)   Section 12.9(a)(v) of the Equity Definitions is hereby amended
by inserting the following two phrases at the end of such Section:

 

         “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms. For purposes of the immediately preceding sentence,
solely a de minimis increase in the cost of acquiring, establishing,
re-establishing, substituting, maintaining, unwinding or disposing of any
transaction(s) or asset(s) that the Hedging Party deems necessary to hedge the
equity price risk of entering into and performing its obligations with respect
to the relevant Transaction shall not give rise to a Hedging Disruption.”; and

 

  (ii)  

Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the

 

11



--------------------------------------------------------------------------------

  Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

    Increased Cost of Hedging:

Not Applicable

 

    Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

Non-Reliance:

Applicable.

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

4.Calculation Agent. Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner. Following
any determination or calculation by the Calculation Agent hereunder, upon a
written request by Counterparty, the Calculation Agent shall promptly (but in
any event within three Scheduled Trading Days) provide to Counterparty by e-mail
to the e-mail address provided by Counterparty in such request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such determination or calculation
(including any assumptions used in making such determination or calculation), it
being understood that the Calculation Agent shall not be obligated to disclose
any confidential or proprietary models or any confidential or proprietary
information used by it for such determination or calculation.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

To be provided by Counterparty

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

  (b) Account for payments to Dealer:

 

Bank:

   [            ]

ABA#:

   [            ]

Acct No.:

   [            ]

Beneficiary:

   [            ]

Ref:         [            ]

Account for delivery of Shares from Dealer:

DTC [            ]

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: [    ]

[    ]

 

7. Notices.

 

12



--------------------------------------------------------------------------------

  (a) Address for notices or communications to Counterparty:

Yahoo! Inc. 701

First Avenue

Sunnyvale, California 94089

Attention:            Ken Goldman, Chief Financial Officer

Telephone No.:    [    ]

 

  (b) Address for notices or communications to Dealer:

[    ]

Email:

   [    ]

Facsimile No:

   [    ] With a copy to: Attention:    [    ] Title:    [    ] Telephone No:   
[    ] Facsimile No:    [    ]

 

8. Representations and Warranties of Counterparty.

 

     Counterparty hereby represents and warrants to Dealer on the date hereof
and on and as of the Premium Payment Date that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

13



--------------------------------------------------------------------------------

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended.

 

  (f) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (g) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation; provided that any such opinion of counsel
may contain customary exceptions and qualifications, including, without
limitation, excepts and qualifications relating to indemnification provisions.
Delivery of such opinion to Dealer shall be a condition precedent for the
purpose of Section 2(a)(iii) of the Agreement with respect to each obligation of
Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
[            ] million (in the case of the first such notice) or (ii) thereafter
more than [            ] million less than the number of Shares included in the
immediately preceding Repurchase Notice. Counterparty agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing. Counterparty
shall not be liable for any settlement of any proceeding contemplated by this
paragraph that is effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding contemplated by this paragraph that is in respect of
which any Indemnified Person is a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies

 

14



--------------------------------------------------------------------------------

  which may otherwise be available to any Indemnified Person at law or in
equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

15



--------------------------------------------------------------------------------

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or [            ], or
(B) to any other third party with a rating for its long term, unsecured and
unsubordinated indebtedness equal to or better than the lesser of (1) the credit
rating of Dealer at the time of the transfer and (2) A- by Standard and Poor’s
Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service,
Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least
an equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided (x) that Dealer and such other party both
qualify as “dealers in securities” (“Securities Dealers”) within the meaning of
Section 475(c)(1) of the Internal Revenue Code of 1986, as amended (the “Code”)
and (y) that in the event of a change in law pursuant to which final or
temporary Treasury regulations promulgated under the Code (as in effect on the
date of such transfer or assignment) no longer provide that a transfer or
assignment hereunder by one Securities Dealer to another Securities Dealer will
not constitute a disposition or termination of the Transaction to the
Counterparty and the transfer or assignment is not otherwise clearly treated as
a non-realization event to the Counterparty for U.S. federal income tax
purposes, any such transfer or assignment would require Counterparty’s consent
(not to be unreasonably withheld or delayed). All other transfers or assignments
by Dealer shall require the prior written consent of Counterparty, such consent
not to be unreasonably withheld or delayed. If at any time at which (A) the
Section 16 Percentage exceeds 8.5% or (B) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A) or (B), an “Excess Ownership Position”), Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Options in
accordance with the preceding sentences on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(k) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party), Dealer shall notify Counterparty of an Excess Ownership
Position with respect to which it intends to seek a transfer or assignment as
soon as reasonably practicable after becoming aware of such Excess Ownership
Position. The “Section 16 Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Share Amount” as of any day is the
number of Shares that Dealer and any person whose ownership position would be
aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable

 

16



--------------------------------------------------------------------------------

  Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g) [Role of Agent. Each party agrees and acknowledges that
(i) [            ], an affiliate of [            ], has acted solely as agent
and not as principal with respect to the Transaction and (ii) [            ] has
no obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of the Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under the Transaction.]

 

  (h) Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation if (i) a Repayment
Event occurs or (ii) an event of default with respect to Counterparty under the
terms of the Convertible Notes as set forth in Section 6.01 of the Indenture
that results in an acceleration of the Convertible Notes pursuant to the terms
of the Indenture occurs, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement; provided that in the case of

 

17



--------------------------------------------------------------------------------

  a Repayment Event, the Transaction shall be subject to termination only in
respect of the number of Convertible Notes that cease to be outstanding in
connection with or as a result of such Repayment Event.

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or
(D) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Notes pursuant to the terms of the Indenture as
in effect on the date hereof shall not be Repayment Events. Within five
Scheduled Trading Days following any Repayment Event (as defined below),
Counterparty shall notify Dealer of such Repayment Event and the aggregate
principal amount of Convertible Notes subject to such Repayment Event.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of the exercise
of any Options that relate to relevant Convertible Notes (i) as to which
additional Shares would be added to the Conversion Rate pursuant to
Section 14.03 of the Indenture in connection with a “Make-Whole Fundamental
Change” (as defined in the Indenture) or (ii) in respect of which the Conversion
Date occurs prior to the Free Convertibility Date, shall in either case
constitute an Additional Termination Event as provided in this Section 9(h)(ii).
Upon receipt of any such Notice of Exercise, Dealer shall designate an Exchange
Business Day following such Additional Termination Event (which Exchange
Business Day shall in no event be earlier than the related settlement date for
such Convertible Notes) as an Early Termination Date (and Dealer shall use its
commercially reasonable efforts to designate such Early Termination Date so that
the related payment or delivery, as the case may be, hereunder in respect of the
Make-Whole Conversion Options will occur on (or as promptly as reasonably
practicable after) the related settlement for the conversion of the relevant
Convertible Notes) with respect to the portion of this Transaction corresponding
to a number of Options (the “Make-Whole Conversion Options”) equal to the lesser
of (A) the aggregate principal amount of relevant Convertible Notes specified in
such Notice of Exercise, divided by USD 1,000, and (B) the Number of Options as
of the date Dealer designates such Early Termination Date and, as of such date,
the Number of Options shall be reduced by the number of Make-Whole Conversion
Options. Any payment hereunder with respect to such termination (the “Conversion
Unwind Payment”) shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction (except that, for purposes of this
Section 9(h)(ii), the provisions opposite the caption “Applicable Limit” above
shall be deemed to be deleted from this Confirmation) and a Number of Options
equal to the number of Make-Whole Conversion Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event, (3) the
terminated portion of the Transaction were the sole Affected Transaction and
(4) consequences of the announcement and occurrence of the event giving rise to
the “Make-Whole Fundamental Change”, other than the change in price of the
Shares, shall be ignored for the purposes of this calculation (and, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the “Conversion
Rate” pursuant to Section 14.03 of the Indenture) ; provided that the Conversion
Unwind Payment shall not be greater than (x) the number of Make-Whole Conversion
Options multiplied by (y) the excess of (I) the

 

18



--------------------------------------------------------------------------------

  “Conversion Rate” (as defined in the Indenture after taking into account any
adjustments thereto pursuant to Section 14.03 of the Indenture), multiplied by
the Applicable Limit Price on the settlement date for the cash and/or Shares to
be delivered pursuant to Section 14.02 of the Indenture in respect of the
relevant Convertible Notes relating to such Conversion Unwind Payment, over (II)
USD 1,000.

 

  (i) Amendments to Equity Definitions.

 

  (i) Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding
the language “, provided that Counterparty (as such term is defined in the
Confirmation) may not elect to terminate the Transaction unless concurrently
with electing to terminate the Transaction, it represents and warrants to Dealer
(as such term is defined in the Confirmation) that it is not in possession of
any material non-public information with respect to Counterparty or the Shares”
at the end of the final sentence thereof.

 

  (j) No Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between parties, whether arising under any other agreement,
applicable law or otherwise.

 

  (k) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of such Payment Obligation in
the manner reasonably requested by Counterparty free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall

 

19



--------------------------------------------------------------------------------

   adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

20



--------------------------------------------------------------------------------

  (m) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer based on the advice of counsel, any Shares
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction, other than any such Shares that were, at the time of acquisition by
Dealer, “restricted securities” (as defined in Rule 144(a)(3) under the
Securities Act) (any such Shares, “Hedge Shares”), cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement
substantially similar to underwriting agreements customary for registered
secondary offerings of a substantially similar size, in form and substance
reasonably satisfactory to Dealer; provided, however, that if Dealer, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a substantially similar size, in form and substance reasonably
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, based on the advice of
counsel in the case of the immediately following clause (ii), that such action
is reasonably necessary or appropriate to (i) preserve Dealer’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions (but only in
the case of a material decrease in liquidity relative to Dealer’s expectations
as of the Trade Date) or (ii) to enable Dealer to effect transactions in Shares
in connection with its hedging, hedge unwind or settlement activity hereunder in
a manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

 

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (q) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

21



--------------------------------------------------------------------------------

  (r) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of the types
and amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

  (s) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (t) Agreements and Acknowledgments Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty; and (E) Counterparty does not
have, and shall not attempt to exercise, any influence over how, when, whether
or at what price to effect such transactions, including, without limitation, the
price paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

 

  (u) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement (the “Purchase Agreement”) dated as of
November 20, 2013 between Company and J.P. Morgan Securities LLC and Goldman,
Sachs & Co. as representatives of the several initial purchasers (the “Initial
Purchasers”)) is not consummated with the Initial Purchasers for any reason, or
Counterparty fails to deliver to Dealer opinions of counsel as required pursuant
to Section 9(a), in each case by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date, the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date. Each of Dealer and Counterparty represents and acknowledges to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.

 

22



--------------------------------------------------------------------------------

  (v) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

23



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to [            ], and
by email to [            ] and [            ]

Very truly yours,

 

[             ]

By:

 

 

Authorized Signatory

Name:

 

Accepted and confirmed

as of the Trade Date:

 

Yahoo! Inc.

By:

 

 

Authorized Signatory

Name:

 

[    ]